2008 OK 69
IN THE MATTER OF THE REINSTATEMENT OF ROBERT DAVIS NEILSON TO MEMBERSHIP IN THE OKLAHOMA BAR ASSOCIATION AND TO THE ROLL OF ATTORNEYS.
No. SCBD-5371
Supreme Court of Oklahoma
Decided: July 1, 2008

ORDER
¶1 This case is before the Court pursuant to Rule 11, Rules Governing Disciplinary Proceedings, 5 O.S.2001, Ch. 1, App. 1-A (RGDP), as amended, for consideration of Petitioner, Robert Davis Neilson's, Verified Petition for Reinstatement to membership in the Oklahoma Bar Association (OBA). The matter was investigated by the OBA through its Office of General Counsel and the OBA recommends favorable treatment of the petition by this Court. Further, a hearing was held in April 2008 before a trial panel of the Professional Responsibility Tribunal (PRT), which on April 29, 2008, filed a report with this Court finding that Petitioner meets the requirements for reinstatement and recommending the petition be granted and that he be reinstated as a member of the OBA. On May 19, 2008 the OBA and Petitioner filed a Joint Waiver of Briefs with the Court in which they request that we accept the PRT's recommendation to reinstate him and determine he be responsible for the costs of this proceeding.
¶2 Upon consideration of the matter, we find the record submitted to us shows by clear and convincing evidence the following:
1. Petitioner is a graduate of the University of Tulsa College of Law. He was admitted to OBA membership and licensed to practice law in the State of Oklahoma in May, 1982.
2. Petitioner resided and practiced law in Oklahoma from his admission date until June 6, 1986, when he left the State of Oklahoma and moved to Arizona. He maintained his license to practice law in Oklahoma until late March 1999, when he voluntarily resigned his OBA membership. At the time of his resignation from the OBA, Petitioner was not the subject of any disciplinary investigation or proceeding.
3. After moving to Arizona, Petitioner became licensed to practice law in that State in the Spring of 1987, but never practiced law in Arizona. He, however, maintained his license to practice law there until, as a member in good standing, he voluntarily resigned from the Arizona Bar in March 1999.
4. Petitioner currently resides in the State of Florida, where he has lived since late April 1987. He has been a member of the Florida Bar since his admission there in June 1990.
5. The investigation by the OBA uncovered no evidence that Petitioner has ever been the subject of any disciplinary proceeding in Oklahoma, Arizona or Florida or that he engaged in the unauthorized practice of law in Oklahoma or any other jurisdiction.
6. Petitioner possesses the good moral character entitling him to be admitted to the OBA.
7. Petitioner has not engaged in the unauthorized practice of law in Oklahoma or any other State during the period of his resignation.
8. Petitioner has shown he has kept abreast of developments in the law and possesses the competency and learning in the law required for admission to practice law in Oklahoma. Petitioner is not required to retake the Oklahoma Bar Examination as a condition to reinstatement.
9. Petitioner has not filed a petition for reinstatement to the OBA during the one year period immediately preceding the instant petition's date.
10. The OBA has incurred costs in this matter in the amount of $823.65, and is entitled to be reimbursed for these costs by Petitioner pursuant to the terms of Rule 11.1(c), RGDP. Petitioner also understands he is responsible for paying membership dues to the OBA for the current year.
11. Petitioner's Verified Petition for Reinstatement should be approved.
¶3 In that Petitioner has met his burden of proof to show, by clear and convincing evidence, each of the prerequisites to reinstatement found in Rule 11.5, RGDP, it is ORDERED that petitioner, Robert Davis Neilson, be reinstated to membership in the Oklahoma Bar Association and that his name be reinstated to the Roll of Attorneys licensed to practice law in the State of Oklahoma.
¶4 It is also ORDERED that Petitioner shall pay to the OBA: (1) the costs of this proceeding in the amount of $823.65; and (2) current year membership dues. These amounts are ORDERED to be paid within ninety (90) days from the date this Order is filed with the Clerk of this Court.
¶5 It is also ORDERED that reinstatement is conditioned upon Petitioner's payment to the OBA of the amounts specified in ¶ 4 above.
DONE IN CONFERENCE BY ORDER OF THE SUPREME COURT THIS 30TH DAY OF JUNE, 2008.
¶6 ALL JUSTICES CONCUR.